Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for continued examination and the amendment received 6/24/2022, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 
Response to Arguments
3.	The independent claims are amended to include steps of generating a beam report and generating a buffer status report then prioritizing the beam report over the buffer status report. The rejections of the claims stated below address the newly amended features of the claims.
4.	The amendment to claim 44 has overcome the previous rejection under 35 USC 112(d). This previous rejection has been withdrawn.
5.	Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
	Applicant states Son fails to disclose a signal bit indication indicating all beams of a second set of beams satisfies the criterion on page 11 of the remarks. The examiner disagrees. As stated in the previous final rejection of claim 1, Son discloses, in paragraph 0057, the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. This 1 bit indication will indicate the channel quality of all the beams. Applicant also points out an example in Son where the SBQI is set to a positive value then any beams can be allocated at the transmitting end in page 10 of the remarks. Therefore, the indication will indicate any of the beams can be scheduled for transmission since any of the beams are satisfactory (satisfy a quality criterion). In addition, Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. 
	Therefore, the combination of reference discloses these features recited in the claim 1.

Claim Objections
6.	Claim 31 is objected to because of the following informalities: Claim 1 recites an uplink transmission to include a single bit indication as a scheduling request. Claim 31, which depends on claim 1, recites “wherein the single bit indication is triggered when the communication device transmits a periodic scheduling request.” Since the single bit indication is a scheduling request and is included in in the uplink transmission as stated in claim 1, it is unclear how the single bit indication is triggered when a periodic scheduling request is transmitted as stated in claim 31. This would mean a periodic scheduling request being transmitted triggers a single bit indication as a scheduling request. Are two periodic scheduling requests, where the second one is a single bit indication being transmitted by the device? Is triggering the same as transmitting? Clarification is required.
For examination purposes, the examiner is interpreting this limitation to mean that when a scheduling request is transmitted, the single bit indication (the scheduling request) is triggered. In other words, when the scheduling request is transmitted, the scheduling request is triggered. If this claim is supposed to be interpreted in any other way, and amendment to the claim and additional clarification will be necessary. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 14, 16, 22, 23, 25-27, 29, 36-41 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843) in view of Deng et al (US 2019/0104549) further in view of Moberg et al (US 2012/0039263).
	Regarding claim 1, Son discloses a method, comprising:
identifying a first set of beams configured for communication between a communication device in a low overhead signaling status and one or more access points (Figure 3 shows the communication between the user and the base station using the identified beams. The beams will subsequently be updated as shown in figures 8-12 and figure 13. Until that update takes place, the previous set of beams or first set of beams will be utilized. Since the updating hasn’t taken place yet, the transmitting end and the receiving end will communicate with the first set of beams. This signaling by the receiving end will be a low overhead signaling status since the information sent by the receiving end, the SBQI, will be a single bit as stated in 0057. This low overhead will be beams configured for this low overhead signaling.); 
identifying, by the communication device, a second set of beams provided by the one or more access points (Figure 9. Paragraph 0082: Measuring the channel quality for each of the beam combinations using the reference signals. Paragraph 0083: Next, the receiving end proceeds to step 905 to determine whether channel qualities of all of the beams satisfy a predetermined condition, that is, whether the channel qualities are greater than or equal to a first threshold value or not.); 
determining, by the communication device, if a beam of said second set of beams satisfies a criterion, each beam of said second set of beams having a same criterion including a quality threshold, and in order to satisfy the criterion all beams of said second set of beams meet the quality threshold (Figure 9. Paragraph 0082: Measuring the channel quality for each of the beam combinations using the reference signals. Paragraph 0083: Next, the receiving end proceeds to step 905 to determine whether channel qualities of all of the beams satisfy a predetermined condition, that is, whether the channel qualities are greater than or equal to a first threshold value or not. Paragraph 0077: the channel quality may include at least one of RSS, SINR, CINR, SNR and channel capacity.); and 
in response to determining said second set of beams satisfies the criterion, causing a single bit indication to be transmitted to an access point of the one or more access points using a beam of the first set of beams, the single bit indication indicating all beams of said second set of beams satisfies the criterion (Figure 9: step 915: transmit signal including SBQI. Paragraph 0057: the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. Paragraph 0064: the beam measurement information (SBQI) indicates whether all the beams have channel qualities greater than a pre-defined threshold value.). 
Though Son discloses causing an uplink transmission to include a single bit indication, Son does not disclose wherein said indication comprises a scheduling request. Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling request using the random access protocol of Jung into the method of Son. Utilizing scheduling request will allow the elements of the communication system to be approved for transmission and reception of signals at known or desired times, improving the effectiveness and efficiency of the communication system.
The method of the combination of Son and Jung does not disclose generating a beam report as a medium access control layer message including information based on the second set of beams and causing the uplink transmission to include the beam report.
Deng discloses a high frequency wireless system shown in figure 19A. Paragraph 0216 discloses the MWTRU may be configure to report the implicit beam switch to the SCmB. The mWTRU may use new MAC CE element to report the implicit beam switch when one or more of the beam switch criteria as described above are satisfied. By explicitly sending this beam report, the receiver will be able to confirm any changes made with an acknowledgment, ensuring the proper adjustments are made. This will improve the efficiency of the communication system. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the generation and transmission of a beam report as disclosed by Deng into the method and communication system of Son and Jung.
The method of the combination of Son, Jung and Deng does not disclose the steps of generating a buffer status report indicating available data and prioritizing the beam report over the buffer status report. 
Moberg discloses a method for controlling transmissions in a communication system. Moberg discloses a wireless terminal typically stores data to be transmitted to the network in a buffer. If data with a first priority is detected, a buffer status report (BSR) is transmitted to the network. If the detected data is associated with a second priority, the buffer status report is not transmitted as stated in claim 9 and in paragraph 0012. Moberg shows the BSR is generated and is transmitted when appropriate but will also defer the transmission of the BSR when the priority is low. This will allow highest priority data to be communicated first in the system and then the BSR can be communicated later. This priority communication will improve the efficiency of the communication system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the BSR generation and priority transmission of Moberg into the method and system of the combination of Son, Jung and Deng.
Regarding claims 2 and 43, the combination discloses the single bit indication comprises a random access channel preamble. Jung discloses, in paragraph 0414, the beam measurement portion of the UE selects a random access preamble sequence, and transmits a random access preamble sequence using a desired beam (a beam to which the existing beam will be changed). The UE, which has determined to transmit the UE’s initiating beam feedback via an eNB shared interval (or a random access channel), selects one of the preamble sequences that the UE has known about, and transmits a corresponding random access preamble using a random access channel notified by the eNB.). Paragraph 0554 also discloses the use of a RACH preamble for sending the beam feedback when beams are greater than or equal to a threshold from the UE to the base station. 
Regarding claim 3, the combination discloses wherein the second set of beams is a set of candidate beams and the cause of the single bit indication is triggered based on said first set of beams (A “set of candidate beams” is not defined in this claim. The candidate beams or second set of beams can be any grouping of beams in the system of Son. The transition from the first set of beams to the second set of beams is a cause of the single bit indication which is also based on the first set of beams.).  
Regarding claim 14, the combination discloses the method stated above. Son does not disclose wherein said single bit indication is transmitted in an uplink sweep block, and wherein said single bit indication is transmitted in an uplink control symbol. Jung discloses wherein said single bit indication is transmitted in an uplink sweep block, and wherein said single bit indication is transmitted in an uplink control symbol (Paragraph 0125: Beam feedback of UE. Paragraph 0128: UL beam sweep feedback. Uplink beam feedback used in such a way that an eNB sets a reception interval, sweeping available beams in a set interval, a UE (1) repeats transmission of the identical information with respect to reception beams of eNBs that differ from each other, or (2) selects a specified beam and transmits identical information via the selected beam.) The information is control information. The information will be symbols. The use of this method of sending beam feedback back to the base station will ensure the correct information is received properly. This overhead information can show the best beam has been selected and is being used in the feedback signal. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of the combination of Son, Jung, Deng and Moberg. 
Regarding claim 16, the combination discloses the method stated above. Son does not disclose after causing said transmission of said indication, receiving a request from an access point for information on one or more beams and in response thereto, providing said requested information on said one or more beams. Jung discloses after causing said transmission of said indication, receiving a request from an access point for information on one or more beams and in response thereto, providing said requested information on said one or more beams. Jung discloses the method is continuously operating. Once a best beam has been selected, additional reference signals are sent to either ensure the present best beam is still the best beam or to find a new best beam to be utilized. Therefore, after the indication is sent to the base station, the base station will send reference signals, which operate as a request for feedback from the UE if a new best beam is determined. The UE will then provide that requested information. Jung further discloses the UE includes the beam information in a corresponding RACH preamble. The UE receives, from the eNB, an acknowledgement message (RAR message). The RAR can include beam feedback instructions as stated in paragraph 0554. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of the combination of Son, Jung, Deng and Moberg. By continuously communicating with the eNB, the UE will be able to constantly update and improve the operation of the communication system.
Regarding claim 22, Son discloses a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to perform the method of claim 1 (Paragraphs 0181-0184: the claims and specification may be implemented in hardware, software or a combination of hardware and software.).  
Regarding claim 23, the combination discloses the method stated above. Son discloses when the criterion is not satisfied (Paragraph 0083 also discloses the determination when at least one of the channel qualities of all of the beams is less than the first threshold value. Figure 9 shows a feedback signal with the SBQI is sent in steps 913 and 915. In addition, a reverse ranking of the beams would result in the last beam (the best beam) being selected. A large error level or even an ideal quality level could also be one of the quality thresholds for the best beam to be measured against. And the best beams (high quality beams) would be below that large error threshold.). Son does not disclose and further comprising: sending a scheduling request transmission. Jung discloses when the criterion is not satisfied, and further comprising: sending a scheduling request transmission (paragraph 0305: A measurement entity (UE) determines to transmit feedback. Based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. To this end, transmission conditions and transmission methods are described as follows. Paragraph 0308: Measurement results of channel or link state with a corresponding eNB (Quality, power, SNR, SINR, CQI, RSRP, RSRQ,…) is less than or equal to a specified threshold.) and generating a medium access control layer beam report (Paragraph 0196: on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. The beam report is also disclosed in Deng as stated above.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the clamed invention to incorporate the teaching of Jung into the method of the combination of Son, Jung, Deng, Moberg. Utilizing scheduling request will allow the elements of the communication system to be approved for transmission and reception of signals at known or desired times, improving the effectiveness and efficiency of the communication system.
Regarding claim 25, the combination discloses the method stated above. The combination does not disclose receiving information on the criterion from a respective access point. Jung discloses receiving information on the criterion from a respective access point (Paragraph 0200: the channel quality of a serving beam is less than a specified threshold. The threshold may be a constant or a fixed value according to the standard, a value that an eNB sets using an RRC message, PHY DCI, and the like, or a value selected by the UE.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of the combination of Son, Jung, Deng and Moberg. The eNB notifying the UE of specific thresholds will allow the threshold to be adapted more quickly than using fixed and unchanged values stored in the UE. This adaptation will more accurately reflect present conditions.
Regarding claim 26, the combination discloses the method stated above. The combination does not after causing said transmission of said single bit indication, receiving a feedback comprising a physical layer downlink control information (DCI) message. Jung discloses after causing said transmission of said single bit indication, receiving a feedback comprising a physical layer downlink control information (DCI) message (Paragraph 0200: the channel quality of a serving beam is less than a specified threshold. The threshold may be a constant or a fixed value according to the standard, a value that an eNB sets using an RRC message, PHY DCI, and the like, or a value selected by the UE.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of the combination of Son, Jung, Deng and Moberg. Using known methods of conveying information, such as the DCI message, will reduce the complexity and cost of the communication system, optimizing the efficiency of the system.
Regarding claim 27, the combination discloses the method stated above. The combination does not disclose wherein the single bit indication comprises of that at least one signaled beam of said set satisfying the criterion for a new beam that a user equipment detects, based on a reference signal received power level measured on beam specific reference signals. Jung discloses wherein the indication comprises of that at least one signaled beam of said set satisfying respective criterion for a new beam that a user equipment detects, based on a reference signal received power level measured on beam specific reference signals (Figure 1 shows the communication from a base station received by a communication device. Paragraph 0138 discloses the UE performs beam measurement and feedback. Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. Claim 6: wherein the signal quality of the serving beam includes a reference signal received power of the serving beam.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of the combination of Son, Jung, Deng and Moberg. The power information can be utilized as necessary information to determine the proper beams are selected and/or meat the other quality levels. Beams at power levels that are too low could be excluded helping to determine the proper beams.
Regarding claim 29, the combination discloses the single bit indication is transmitted to the access point as a random access channel preamble. Jung discloses, in paragraph 0414, the beam measurement portion of the UE selects a random access preamble sequence, and transmits a random access preamble sequence using a desired beam (a beam to which the existing beam will be changed). The UE, which has determined to transmit the UE’s initiating beam feedback via an eNB shared interval (or a random access channel), selects one of the preamble sequences that the UE has known about, and transmits a corresponding random access preamble using a random access channel notified by the eNB.). Paragraph 0554 also discloses the use of a RACH preamble for sending the beam feedback when beams are greater than or equal to a threshold from the UE to the base station. 
Regarding claim 36, the combination discloses the method stated above. Jung discloses generating a media access control layer beam report which includes one or more of: detected beams in a serving cell above a quality level; beam qualities in a candidate set; beam qualities on indices requested by the at least one access point; beam index/indices that are above quality level; and beam indices of adjacent cell in a multi-connectivity set (Paragraph 0196: on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. This information can be labelled at least as beam qualities in a candidate set or beam qualities on indices requested by at least one access point.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of the combination of Son, Jung, Deng and Moberg. Sending more information to the base station will allow the base station to make an optimized selection of beams to be used for transmitting data to the UE. Using the best beams will improve the efficiency of the communication system.
Regarding claim 37, Jung discloses wherein the media access control layer beam report is triggered in a same sub frame as an uplink data transmission (Paragraph 0196: on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. This information can be labelled at least as beam qualities in a candidate set or beam qualities on indices requested by at least one access point. This information is transmitted in the uplink.). 
Regarding claim 38, the combination discloses the method stated above. Jung discloses, during an active state, sending, by the one or more access points, control information to explicitly indicate a second beam set (In subsequent transmissions, the base station will transmit using a plurality of beams. Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. The best beam will have been transmitted by the base station. The use of this beam is an explicit indication of a second beam set.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of the combination of Son, Jung, Deng and Moberg. Sending more information to the base station will allow the base station to make an optimized selection of beams to be used for transmitting data to the UE. Using the best beams will improve the efficiency of the communication system.
Regarding claim 39, the combination discloses providing the indication if at least one beam of the explicitly indicated second beam set satisfies the at least one criterion (Son: Figure 9: step 915: transmit signal including SBQI. Paragraph 0057: the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. Paragraph 0064: the beam measurement information (SBQI) indicates whether all the beams have channel qualities greater than a pre-defined threshold value. Jung: Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. The UE compares beam quality measurement values with each other and selects the best UE reception beam…and selects the identified beam as a preferable beam. Since a set of beams comprises one beam and the best/preferable beam is the set of beams, the at least one quality criterion will be satisfied.).  
Regarding claim 40, the combination discloses wherein in order to satisfy the at least one criterion all beams of said set of beams are below the quality threshold (Son: Paragraph 0083 also discloses the determination when at least one of the channel qualities of all of the beams is less than the first threshold value. In addition, a reverse ranking of the beams would result in the last beam (the best beam) being selected. A large error level or even an ideal quality level could also be one of the quality thresholds for the best beam to be measured against. And the best beams (high quality beams) would be below that large error threshold.). 
Regarding claim 41, the combination discloses the method stated above. Jung discloses wherein the indication comprising a media access control control element (claims 2 and 8: the beam feedback is triggered from a MAC layer of the terminal. Paragraph 0113: in order to track the changed beam and change beam in use, medium access control (MAC) layer operation is proposed.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. Using known methods of conveying information will reduce the complexity and cost of the communication system, optimizing the efficiency of the system.

8.	Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843) in view of Deng et al (US 2019/0104549) further in view of Yang et al (US 2015/0124724).
Regarding claim 17, Son discloses a method comprising: 
providing a plurality of communication beams, one or more of said plurality of communication beams being a first set of beams for communication with a communication device in a low overhead signaling status (Figure 3 shows the communication between the user and the base station using the identified beams. The beams will subsequently be updated as shown in figures 8-12 and figure 13. Until that update takes place, the previous set of beams or first set of beams will be utilized. Since the updating hasn’t taken place yet, the transmitting end and the receiving end will communicate with the first set of beams. This signaling by the receiving end will be a low overhead signaling status since the information sent by the receiving end, the SBQI, will be a single bit as stated in 0057. This low overhead will be beams configured for low overhead signaling.); 
receiving a single bit indication from said communication device when the single bit indication indicating a respective beam satisfies a first criterion, the single bit indication indicating all beams of said set of beams satisfies the at least one criterion (Figure 13: step 1301: receive beam measurement information. Paragraph 0057: the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. Paragraph 0064: the beam measurement information (SBQI) indicates whether all the beams have channel qualities greater than a pre-defined threshold value.); and 
in response to receiving the indication from said communication device communicate a feedback to said communication device, the feedback indicating a link is valid (Figure 13: step 1303: allocating transmission beam for receiving end based on beam measurement information. Figure 9: step 917: receiving beamformed signal. This use of the beamformed signals will indicate the beam being used is a valid link.).  
Son does not disclose the single bit indication comprises a random access channel preamble. Jung discloses, in paragraph 0414, the beam measurement portion of the UE selects a random access preamble sequence, and transmits a random access preamble sequence using a desired beam (a beam to which the existing beam will be changed). The UE, which has determined to transmit the UE’s initiating beam feedback via an eNB shared interval (or a random access channel), selects one of the preamble sequences that the UE has known about, and transmits a corresponding random access preamble using a random access channel notified by the eNB.). Paragraph 0554 also discloses the use of a RACH preamble for sending the beam feedback when beams are greater than or equal to a threshold from the UE to the base station. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of sending feedback from the UE to the base station of Jung into the method of Son. Using known means of transmitting will reduce the complexity and cost of steps of the method.
Though Son discloses causing an uplink transmission to include a single bit indication, Son does not disclose wherein said indication comprises a scheduling request. Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling request using the random access protocol of Jung into the method of Son. Utilizing scheduling request will allow the elements of the communication system to be approved for transmission and reception of signals at known or desired times, improving the effectiveness and efficiency of the communication system.
The method of the combination of Son and Jung does not disclose receiving a beam report.
Deng discloses a high frequency wireless system shown in figure 19A. Paragraph 0216 discloses the MWTRU may be configure to report the implicit beam switch to the SCmB. The mWTRU may use new MAC CRE element to report the implicit beam switch when one or more of the beam switch criteria as described above are satisfied. By explicitly sending this beam report, the receiver will be able to confirm any changes made with an acknowledgment, ensuring the proper adjustments are made. This will improve the efficiency of the communication system. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the generation and transmission of a beam report as disclosed by Deng into the method and communication system of Son and Jung. The beam report will be transmitted as stated by Deng. Additional information may be transmitted after the beam report transmission.
Jung further discloses, in paragraph 0196, on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. This information can be labelled at a beam report and is prioritized over other types of unnecessary data. Though Jung discloses the transmission of a scheduling request, Jung does not disclose sending a scheduling request transmission is in response to a trigger.
Yang discloses a method and apparatus for control signal transceiving. Paragraph 0049 discloses the UE may transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the eNB in a general UL/DL signal transmission procedure. Information that the UE transmits to the eNB is called Uplink Control Information (UCI). The UCI includes scheduling request (SR), channel state information (CSI), etc. UCI is generally transmitted on a PUCCH periodically. In addition, the UCI may be transmitted aperiodically on the PUSCH, upon receipt of a request from a network. Therefore, Yang discloses the transmission of an indication comprising a SR and a CSI periodically on the PUCCH from the UE to the eNB (the UCI). By using the generally accepted method of communicating UCI, the complexity of the communication system can be reduced, improving the efficiency and effectiveness of the system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signaling of Yang into the method of the combination of Son, Jung and Deng.
Regarding claim 18, Son discloses a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to perform the method of claim 17 (Paragraphs 0181-0184: the claims and specification may be implemented in hardware, software or a combination of hardware and software.).

9.	Claims 19, 31 and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843) in view of Deng et al (US 2019/0104549) in view of Moberg et al (US 2012/0039263) further in view of Yang et al (US 2015/0124724).
Regarding claim 19, Son discloses an apparatus in a communication device (figure 17) comprising at least one processor and at least one memory including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor (Paragraphs 0181-0184: the claims and specification may be implemented in hardware, software or a combination of hardware and software.), to cause the apparatus at least to, comprising:
identify a first set of beams configured for communication between a communication device in a low overhead signaling status and one or more access points (Figure 3 shows the communication between the user and the base station using the identified beams. The beams will subsequently be updated as shown in figures 8-12 and figure 13. Until that update takes place, the previous set of beams or first set of beams will be utilized. Since the updating hasn’t taken place yet, the transmitting end and the receiving end will communicate with the first set of beams. This signaling by the receiving end will be a low overhead signaling status since the information sent by the receiving end, the SBQI, will be a single bit as stated in 0057. This low overhead will be beams configured for low overhead signaling.); 
identify, by the communication device, a second set of beams provided by the one or more access points (Figure 9. Paragraph 0082: Measuring the channel quality for each of the beam combinations using the reference signals. Paragraph 0083: Next, the receiving end proceeds to step 905 to determine whether channel qualities of all of the beams satisfy a predetermined condition, that is, whether the channel qualities are greater than or equal to a first threshold value or not.); 
determine, by the communication device, if a beam of said second set of beams satisfies a criterion, each beam of said second set of beams having a same criterion including a quality threshold, and in order to satisfy the criterion all beams of said second set of beams meet the quality threshold (Figure 9. Paragraph 0082: Measuring the channel quality for each of the beam combinations using the reference signals. Paragraph 0083: Next, the receiving end proceeds to step 905 to determine whether channel qualities of all of the beams satisfy a predetermined condition, that is, whether the channel qualities are greater than or equal to a first threshold value or not. Paragraph 0077: the channel quality may include at least one of RSS, SINR, CINR, SNR and channel capacity.); and 
in response to determining said second set of beams satisfies the criterion, causing a single bit indication to be transmitted to an access point of the one or more access points using a beam of the first set of beams, the single bit indication indicating all beams of said second set of beams satisfies the criterion (Figure 9: step 915: transmit signal including SBQI. Paragraph 0057: the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. Paragraph 0064: the beam measurement information (SBQI) indicates whether all the beams have channel qualities greater than a pre-defined threshold value.). 
Though Son discloses causing an uplink transmission to include a single bit indication, Son does not disclose wherein said indication comprises a scheduling request. Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling request using the random access protocol of Jung into the method of Son. Utilizing scheduling request will allow the elements of the communication system to be approved for transmission and reception of signals at known or desired times, improving the effectiveness and efficiency of the communication system.
The method of the combination of Son and Jung does not disclose generating a beam report as a medium access control layer message including information based on the second set of beams and causing the uplink transmission to include the beam report.
Deng discloses a high frequency wireless system shown in figure 19A. Paragraph 0216 discloses the MWTRU may be configure to report the implicit beam switch to the SCmB. The mWTRU may use new MAC CRE element to report the implicit beam switch when one or more of the beam switch criteria as described above are satisfied. By explicitly sending this beam report, the receiver will be able to confirm any changes made with an acknowledgment, ensuring the proper adjustments are made. This will improve the efficiency of the communication system. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the generation and transmission of a beam report as disclosed by Deng into the method and communication system of Son and Jung.
The method of the combination of Son, Jung and Deng does not disclose the steps of generating a buffer status report indicating available data and prioritizing the beam report over the buffer status report. 
Moberg discloses a method for controlling transmissions in a communication system. Moberg discloses a wireless terminal typically stores data to be transmitted to the network in a buffer. If data with a first priority is detected, a buffer status report (BSR) is transmitted to the network. If the detected data is associated with a second priority, the buffer status report is not transmitted as stated in claim 9 and in paragraph 0012. Moberg shows the BSR is generated and is transmitted when appropriate but will also defer the transmission of the BSR when the priority is low. This will allow highest priority data to be communicated first in the system and then the BSR can be communicated later. This priority communication will improve the efficiency of the communication system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the BSR generation and priority transmission of Moberg into the method and system of the combination of Son, Jung and Deng.
Jung further discloses, in paragraph 0196, on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. This information can be labelled at a beam report and is prioritized over other types of unnecessary data. Though Jung discloses the transmission of a scheduling request, Jung does not disclose sending a scheduling request transmission is in response to a trigger.
Yang discloses a method and apparatus for control signal transceiving. Paragraph 0049 discloses the UE may transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the eNB in a general UL/DL signal transmission procedure. Information that the UE transmits to the eNB is called Uplink Control Information (UCI). The UCI includes scheduling request (SR), channel state information (CSI), etc. UCI is generally transmitted on a PUCCH periodically. In addition, the UCI may be transmitted aperiodically on the PUSCH, upon receipt of a request from a network. Therefore, Yang discloses the transmission of an indication comprising a SR and a CSI periodically on the PUCCH from the UE to the eNB (the UCI). By using the generally accepted method of communicating UCI, the complexity of the communication system can be reduced, improving the efficiency and effectiveness of the system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signaling of Yang into the method of the combination of Son, Jung, Deng and Moberg.
Regarding claim 31, the combination discloses the method stated above. The combination of Son, Jung, Deng and Moberg does not disclose wherein the indication is triggered when the device transmits a scheduling request.
Yang discloses a method and apparatus for control signal transceiving. Paragraph 0049 discloses the UE may transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the eNB in a general UL/DL signal transmission procedure. Information that the UE transmits to the eNB is called Uplink Control Information (UCI). The UCI includes scheduling request (SR), channel state information (CSI), etc. UCI is generally transmitted on a PUCCH periodically. In addition, the UCI may be transmitted aperiodically on the PUSCH, upon receipt of a request from a network. Therefore, Yang discloses the transmission of an indication comprising a SR and a CSI periodically on the PUCCH from the UE to the eNB (the UCI). By using the generally accepted method of communicating UCI, the complexity of the communication system can be reduced, improving the efficiency and effectiveness of the system. A scheduling request will trigger the indication being transmitted at a time desired according to that schedule. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signaling of Yang into the method of the combination of Son, Jung, Deng and Moberg.
Regarding claim 44, the combination discloses the single bit indication comprises a random access channel preamble. Jung discloses, in paragraph 0414, the beam measurement portion of the UE selects a random access preamble sequence, and transmits a random access preamble sequence using a desired beam (a beam to which the existing beam will be changed). The UE, which has determined to transmit the UE’s initiating beam feedback via an eNB shared interval (or a random access channel), selects one of the preamble sequences that the UE has known about, and transmits a corresponding random access preamble using a random access channel notified by the eNB.). Paragraph 0554 also discloses the use of a RACH preamble for sending the beam feedback when beams are greater than or equal to a threshold from the UE to the base station. 

10.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843) in view of Deng et al (US 2019/0104549) in view of Moberg et al (US 2012/0039263) further in view of Deenoo et al (US 2019/0081688).
Regarding claim 30, the combination of Son, Jung, Deng and Moberg discloses the method stated above. Jung discloses the use of the random access channel preamble. The combination does not disclose wherein the random access preamble is a dedicated random access channel preamble. 
Deenoo discloses a method for beam control in beamformed systems. Deenoo discloses the system transmits beam switch commands communicated on dedicated RACH preambles as stated in paragraph 0140. Paragraphs 0142 and 0154 discloses further information regarding RACH preamble communication such as conveying the cause of the RACH transmission is a serving control beam below a threshold and/or a require request for measurement report. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize well known methods of communication as taught by Deenoo into the method of the combination of Son, Jung, Deng and Moberg to communicate desired and important information to improve the efficiency and effectiveness of the communication system.

11.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843) in view of Deng et al (US 2019/0104549) in view of Moberg et al (US 2012/0039263) further in view of Guo (US 2014/0177560).
Regarding claim 34, the combination discloses the method stated above. The combination does not disclose wherein the communication device configures an inter-cell SR trigger based on trigger values if the communication device is connected to more than one access point. 
Guo discloses a method of small cell enhancement in a wireless communication system. Paragraph 0083 discloses a method of a UE includes triggering a SR due to a buffer status report and transmitting the SR on PUCCH of a specific serving cell. Therefore, the SR is triggered in response to the BSR if and when the UE is connected to multiple access points. The SR is an inter-cell SR and is sent on the serving cell’s PUUCH. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to send the proper schedule request in the proper cell when prompted as taught by Guo in the method of the combination of Son, Jung, Deng and Moberg to ensure the desired request will be received at the desired receiver at the proper time.

12.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843) in view of Deng et al (US 2019/0104549) in view of Moberg et al (US 2012/0039263) further in view of Yu et al (US 2016/0065284).
	Regarding claim 42, the combination of Son, Jung, Deng and Moberg discloses the method stated above. The combination does not disclose wherein a low overhead signaling status is a device in an inactive mode or an active device requiring low overhead beam maintenance. Yu discloses the communication systems shown in figures 3 and 4. Yu discloses when the preferred control beam and the preferred receiving beams are determined, the communication apparatus (such as an UE) may further perform beam maintenance by continuing to monitor some other beams. Additional reference to the beam maintenance is recited in paragraphs 0133 and 0144. This beam maintenance of the control beam is low relative to more extensive beam maintenance that is possible. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yu into the method of the combination of Son, Jung, Deng and Moberg. By performing the beam maintenance as described by Yu, beams can be monitored and changes to the referred beams can be made. This will improve the efficiency and effectiveness of the system.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Texas instruments, “Preamble-Based Scheduling Request: Comparison with Other Solutions”, R1-070718, 3GPPP, pp. 1-8. Feb. 12, 2007 discloses a comparison between pre-amble based scheduling requests and alternatives to this method. The summary on page 7 states preamble based solution offers the highest UE capacity overhead/performance while providing top, CQI and TA estimations. Lee et al (US 2016/0337895) discloses the use of single bit for the scheduling request is motivated by the desire to keep the uplink overhead small, as a multi-bit scheduling request would come at a higher cost in paragraph 0095. Once the terminal has started to transmit, more detailed information about the buffer status and power headroom can be provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/26/2022